Citation Nr: 0723724	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-41 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as a result of herbicide exposure in the 
Republic of Vietnam.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran, V.C. (observer)


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel
INTRODUCTION

The veteran had active service in the United States Navy from 
December 1966 to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran was afforded a Travel Board Hearing before the 
Undersigned Veterans Law Judge in May 2006.  A transcript is 
associated with the claims file.  

The Board recognizes that there is pending litigation in the 
U.S. Court of Appeals for the Federal Circuit regarding the 
award of presumptive service connection for diseases 
associated with herbicide exposure for those veterans who 
served solely in the waters offshore of Vietnam.  See Hass v. 
Nicholson, 20 Vet. App. 257 (2006).  As the veteran claims 
that he served on the ground in Vietnam, and in view of the 
decision that follows, the Board is able to address his claim 
without imposing the court-ordered stay.   


FINDINGS OF FACT

1.  The medical evidence of record establishes that the 
veteran has a current diagnosis of diabetes mellitus, type 
II.  

2.  The evidence of record supports a finding that the 
veteran's duties as an assault boat coxswain assigned to a 
ship operating in the territorial waters of Vietnam required 
him to set foot on land inside of the Republic of Vietnam.  





CONCLUSION OF LAW

Service connection for diabetes mellitus, type II, is 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for diabetes 
mellitus, type II.  Therefore, no further development is 
needed with respect to this appeal.

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In addition, certain chronic diseases, including diabetes 
mellitus, may be presumed to have been incurred in service if 
they become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Additionally, if a veteran served in the Republic of Vietnam 
during the Vietnam era, he or she shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service: Chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; chronic lympocytic leukemia (CLL), multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 
Fed. Reg. 59,540-42 (Oct. 16, 2003).

Analysis

The veteran was afforded a comprehensive VA examination in 
July 2004, which resulted in a diagnosis of type II diabetes 
mellitus.  As such, the Board concedes the current existence 
of the claimed disability. 

The service medical records do not contain a diagnosis of 
diabetes mellitus.  The veteran's diabetes was not diagnosed 
until many years after his discharge from service and there 
is no competent opinion s that links the disease at issue to 
service.    The veteran contends that service connection for 
his Type II diabetes mellitus is warranted on the basis of 
his presumed exposure to herbicides while in Vietnam.  
He asserts that his duties required him to, on several 
occasions, set foot in the Republic of Vietnam.  

The veteran's rate or military specialty during service with 
the U.S. Navy was assault boat coxswain.  Service personnel 
records confirm that he served aboard the USS Navarro in the 
territorial waters of Vietnam.  The Navarro was an amphibious 
assault ship, with a contingent of United States Marines 
aboard to conduct littoral or amphibious combat operations 
along the coast of Vietnam.  The veteran participated in 
OPERATION BADGER HUNT, OPERATION FORTRESS RIDGE, OPERATION 
BADGER TOOTH, and OPERATION BADGER CATCH between November 
1967 and February 1968.  The service records confirm that the 
veteran, while assigned to the Navarro, took part in these 
operations occurring "in (Viet Nam)" (emphasis added).  

The veteran gave oral testimony in a May 2006 Travel Board 
Hearing that he was given liberty in Saigon and at the China 
Beach recreational area on two separate occasions.  He 
further stated that his duty as a boat driver required him to 
travel from his ship to the harbor in Da Nang for supplies.  
While there is no specific deck log entry to confirm such 
duty, given that the veteran's ship was an amphibious assault 
craft and that the veteran was a small boat coxswain, it is 
likely that such duty was preformed.  The combination of the 
circumstances surrounding the veteran's service and his 
credible testimony support a conclusion that there was some 
duty on the ground in Vietnam.  The veteran was awarded the 
Vietnam Service Medal and his duties in multiple operations 
as an assault boat coxswain are consistent with this finding.  
As he has type II diabetes, a disorder subject to the 
herbicide presumption, and he had service on the ground in 
Vietnam, service connection for his diabetes is warranted.  
See 38 C.F.R. §§ 3.307, 3.309.  


ORDER

Entitlement to service connection for type II diabetes 
mellitus is granted.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


